EXHIBIT 10.6

LOGO [g82430img_106.jpg]

 

TO:   Colm Kelleher       DATE:   February 16, 2006 FROM:   [Names redacted]   
   DEPT:   London Human Resources SUBJECT:   Relocation to New York under the
Expatriate Policy

The Expatriate programme has been developed to ensure that employees on
international assignments are able to maintain a lifestyle comparable to that
which they enjoyed in their home countries. The expatriate programme is designed
only for temporary assignments; this programme will be reviewed for
discontinuation or renewal on an annual basis.

Your terms and conditions of employment, other than as set out in this
memorandum, will remain unchanged throughout this temporary assignment. Your
employment will remain with Morgan Stanley UK Limited and shall continue to be
governed by UK law.

Your International Services contact in New York is [name, telephone number and
email address redacted].

Expatriate compensation consists of base salary, bonus, and a system of
allowances, deductions and reimbursements as follows:

Compensation Package:

 

  •  

Base Salary: Upon transfer your base salary will continue to be £170,000. Base,
bonus and any other regular compensation will be deposited into your UK bank
account at the same time as your peers in the UK and you will be responsible for
transferring funds to New York.

 

  •  

Cost of Living Allowance: Morgan Stanley assumes that expatriates spend their
base salary on three items in the home country; housing, taxes and goods and
services (spendable income). A cost of living allowance (COLA) is a differential
paid to equalise the expatriate for the difference between the cost of goods and
services in the home location versus the cost of these same goods and services
in the assignment location. COLA is a function of spendable income and family
size.

Associates for International Research, Inc. (AIRINC), an international
consulting firm which specialises in surveying international goods and services
markets, is the source for all cost of living differentials.

 



--------------------------------------------------------------------------------

Your cost of living allowance will be £6,494 annually. This allowance will be
reviewed quarterly and adjusted if warranted and will be paid with your regular
salary on a monthly basis.

 

  •  

Housing/Utility Allowance: In each assignment location, Human Resources
establishes reasonable housing cost guidelines. You may select housing in
accordance with these guidelines. The housing allowance will be paid into your
US bank account and you will pay rent directly to your landlord. In addition the
Firm will pay a utility allowance to cover the costs of heating, lighting and
personal effects insurance. The Firm will not take responsibility in the
assignment location for house maintenance costs (gardening fee, annual painting,
etc.).

Your housing allowance will be $11,000 per month.1

Your utility allowance will be $700 per month.2

In addition, should you decide not to ship furniture to New York, and rent an
unfurnished apartment, you will be eligible for a furniture rental allowance of
$1,300 per month.

 

  •  

Assumed UK Housing Deduction: An assumed home country housing cost is deducted
from your base salary. The assumed home country housing deduction is determined
using Associates for International Research (AIRINC) tables which contain
average housing costs by base salary and family size.

Your annual assumed UK housing deduction, based on your annual base salary and
family size of five will be £19,734.

However, if you decide to rent out your UK home please refer to the
Homesale/Home Management paragraph below.

 

  •  

Hypothetical Taxes: The tax equalisation programme is designed to ensure that an
expatriate will remain whole with respect to his home country tax position. The
Firm takes responsibility for the expatriate’s actual foreign tax liability and
withholds hypothetical UK taxes and National Insurance contributions from the
expatriate’s base salary and above base compensation. Outside income such as
interest and dividends are also subject to hypothetical tax, however, there is
no withholding on these amounts.

Your annual hypothetical tax withholding on your base salary taking into account
your current tax free allowance will be approximately £60,607.

The expatriate’s total hypothetical tax liability to the Firm is calculated
after his actual or hypothetical UK income tax return has been prepared. The tax
equalisation calculation is a hypothetical or ‘dummy’ return which is based on
Morgan Stanley compensation, outside income or losses and actual deductions. Tax
equalisation begins in the year of transfer and

 

1

Effective May 1, 2007 through June 30, 2007, the housing allowance was $22,000.
Effective July 1, 2007, the housing allowance is $28,600 per month.

2

Effective July 1, 2007, the utility allowance is $850 per month.

 

2



--------------------------------------------------------------------------------

continues up to the tax year of repatriation and may include the year following
repatriation. Details can be obtained in the attached tax equalisation policy
document. Please contact [name and telephone number redacted] if you have any
queries in this regard. All expatriates are required to sign the tax
equalisation acknowledgement statement attached to the front of the tax
equalisation policy and return it to [name redacted], London Human Resources.

The Firm has engaged Price Waterhouse Coopers (PwC) on a worldwide basis to
prepare the expatriate’s foreign individual income tax returns and tax
equalisation calculation. Reasonable fees associated with these services will be
borne by the Firm.

You must contact the following PwC team member prior to your departure to
discuss the UK and US tax implications of your assignment: [name, telephone
number and email address redacted].

Relocation Package:

 

  •  

Visa: In order to work in the United States, you may need to obtain a visa. If
you have not already done so, please fill out the Immigration Data Sheet
attached and fax the completed form and requested documents to the Morgan
Stanley Visa Center in New York on [telephone number and email address
redacted]. Upon review of the data sheet the Visa Center will determine the type
of visa required and contact you to begin the process. Approval will take
approximately 8 weeks after your completed application has been submitted to the
immigration authorities. All business unit employees MUST have series 7
registration in order to obtain a visa as outlined on the attached data sheet.
Please contact the Visa Center on [telephone number redacted] if you have any
questions with respect to the required data.

Employment authorisation must be obtained before you begin work in the United
States and any travel to the US whilst the visa is pending should be notified in
advance to the Visa Center.

 

  •  

Relocation Allowance: Prior to your transfer you will receive a relocation
allowance for miscellaneous expenses of one month’s base salary to a maximum of
£3,300, plus 25% of one month’s capped base salary for each accompanying family
member to an overall maximum of £6,600. Miscellaneous expenses would include the
purchase of small household appliances, curtain and carpet refitting, driver’s
licence fees, etc. This is the standard relocation allowance for assignments
lasting several years; please be aware that should your assignment last fifteen
months or less your relocation allowance upon repatriation may not be calculated
in the same manner.

Please note that you must return a signed tax equalisation policy
acknowledgement statement to [name redacted] in London Human Resources and meet
with Price Waterhouse Coopers prior to your departure, in order to receive the
relocation allowance.

The relocation allowance is considered taxable income in most countries.
However, the Firm will protect you for any tax liability on the relocation
allowance through the tax equalisation process.

Your miscellaneous relocation allowance based on a family size of five will be
£6,600.

 

3



--------------------------------------------------------------------------------

Househunting Trip: Expatriates with accompanying dependants are eligible to
visit their assignment location for up to 10 days to secure housing, orient
themselves to the location and address family issues. Travel arrangements
(business class) and hotel accommodation should be made through American
Express.

The Firm will meet reasonable expenses incurred during the house hunting trip
including meals and taxi cab fares (with receipts).

House hunting trips must be co-ordinated with Human Resources in New York and
London.

Please use job number [number redacted] when booking your flight.

 

  •  

Broker’s Fee: The Firm will reimburse any customary broker’s fee up to 12
percent required to be paid for the rental of an apartment in New York.
Employees should not sign any leases until they have a valid US visa.

 

  •  

Travel Expenses at Time of Transfer: You will be reimbursed for customary and
reasonable transportation expenses for travel to New York including business
class airfare and transportation to and from airports.

Please use job number [number redacted] when booking your flight.

 

  •  

Transportation of Household Goods: Morgan Stanley will pay for one air shipment
of personal effects (excluding furniture) to a maximum of 500 lbs, plus an
additional 100 lbs for each accompanying family member. If you decide not to
rent furniture in New York you will also be entitled to one surface shipment of
household goods (furniture and other items that may have exceeded the limitation
of the air shipment) to the maximum capacity of a 40 foot container (approx
10,000 lbs). Please contact [name redacted] at our preferred shippers, 360
Relocations [telephone number and email address redacted] to make the necessary
arrangements.

 

  •  

Storage of Household Goods: The Firm will meet the cost of long-term storage of
goods left in the UK with the shipping company for the duration of your
assignment if you choose not to ship certain goods to New York. Storage will be
provided in New York only during your temporary living period.

 

  •  

UK Car: If you have a private car, the Firm will reimburse the loss on sale of
up to 2 cars per household. The loss is calculated as the differential between
the sale price obtainable by a car dealer (retail sale value as determined using
the independent car trade publication, The CAP Guide), and the amount actually
received on disposal of the car(s) to an independent third party. The maximum
reimbursable loss per car is £3,000 or 25% of the retail sale value, whichever
is the lower amount. Alternatively, the Firm will reimburse the cost of storage
in the UK for the duration of the assignment if the value of the car (as
determined using the CAP Guide) exceeds the likely storage costs.

 

  •  

Temporary Living: If you need to live in an hotel or other facility upon your
arrival in New York, temporary living accommodation must be arranged through
Execustay by Marriott. Please contact [name redacted], at Execustay on
[telephone number and email address redacted] to make the necessary
arrangements.

 

4



--------------------------------------------------------------------------------

You are entitled to temporary living for a maximum of 30 days. You are expected
to make every effort to move into permanent housing within this time period.

The cost of living allowance will commence from the start of your temporary
living period and no separate reimbursement will be made for expenses incurred
whilst in temporary accommodation.

 

  •  

Homesale/Home Management: If you own a primary residence in the UK, you are
encouraged to retain and rent out your home while on assignment. If you rent out
your home, the Firm will reimburse you for the customary costs associated with
managing your home while on assignment.

If you rent your home the Firm will assist in keeping it in good condition for
your use upon repatriation by providing a Rental Refurbishing Allowance. This
allowance will equal twenty percent of the Assumed Home Country Housing
Deduction and will be paid on a monthly basis through the payroll by charging
80% of the full assumed housing deduction. The Firm will protect you from any
tax liability on the Rental Refurbishing Allowance through the tax equalisation
process.

Alternatively, if you decide to sell your home within 6 months of expatriation
and the assignment is expected to exceed 18 months, Morgan Stanley will
reimburse typical seller’s fees to a maximum of £11,500. If you are selling your
home in the UK, you must contact Prudential Homesale in the United States on
[telephone number redacted] prior to listing your property. You must sell
through Third Party Homesale Program in order for the payments not to be
considered taxable income to you. In order to receive tax-effective home sale
benefits, all homeowners ARE REQUIRED to work with the Firm’s designated Third
Party Home Sale Company. BEFORE YOU ARE ELIGIBLE TO RECEIVE THE HOME SALE
BENEFIT, YOU MUST COMPLETE THE EMPLOYEE ENROLMENT AUTHORISATION FORM ATTACHED.
PLEASE EMAIL THE FORM TO [email address redacted].

Please be aware that there may be tax implications associated with selling,
renting or keeping your house vacant. You are encouraged to consult your
personal tax advisor in order to familiarise yourself with these implications.

OR

 

  •  

Lease Cancellation: The Firm will reimburse you for costs associated with the
cancellation of a lease in London to a maximum of 2 months rent.

 

  •  

Benefits: You will continue to be covered under the UK benefits programme except
that your medical insurance cover will be enhanced to provide international
cover during your assignment. You need to complete and return to the ibenefit
centre, a CIGNA International enrolment form and full details are attached. For
further information please refer to Morgan Stanley&i or contact the ibenefit
centre on [telephone number and email address redacted].

Additional Transfer Provisions:

 

  •  

Home Leave: You will be entitled to one “Home Leave” trip to the UK for each 12
month period in the assignment location. Generally this should not be taken
until 6 months in the new location. This includes round-trip airfare in business
class from New York to London. Alternatively, you may elect to travel in economy
(coach) in which case you will be entitled to two home leave trips per 12 month
period. If you do not take advantage of the home leave entitlement, you will not
be paid in lieu of travel.

 

5



--------------------------------------------------------------------------------

  •  

Education Assistance: The Firm will pay for customary charges for tuition, fees,
room and board for your children from 1 September before your child reaches the
age of five through secondary education. In addition, the Firm will provide
assistance for tuition and registration fees for a pre-school programme. The
Firm will reimburse pre-school costs in excess of your current expenditure. You
should liaise with your International Services contact for additional
information on the above.

 

  •  

Relocation Expenses: All relocation expenses must be submitted on a properly
completed relocation expense form, copies of which are enclosed. Completed forms
should be submitted to the ‘HR Service Centre, Edinburgh’ for authorisation.
Expenses are reimbursed in sterling by Accounts Payable by direct deposit to
your UK bank account within approximately 14 working days of receipt (bank
account notification form enclosed which should be sent directly to Accounts
Payable, GL/GC/01).

Incomplete expense forms will be returned and employees are expected to retain
copies of the form and receipts. Expenses should be submitted within 60 days or
you will need to obtain Managing Director sign-off in addition to Human
Resources authorisation.

 

  •  

Repatriation: Upon completing your assignment you will need to contact [name
redacted] in Human Resources in London in order that a repatriation package can
be prepared.

If you have any questions regarding your transfer, please contact [names,
telephone numbers and email addresses redacted].

 

cc:   [names redacted] encs:   Change of Personal Details Form   CIGNA
International Enrolment Form   European Tax Equalisation Policy   Expatriate
Assignment Checklist   New York Orientation Memo   Relocation Expense Forms   US
Immigration Data Sheet   Worldwide Expatriate Policy

 

6



--------------------------------------------------------------------------------

MORGAN STANLEY

EUROPEAN TAX EQUALISATION POLICY

 

CONTENTS    I    GENERAL    1 II    PROCEDURES    2    A.    Exit/Entrance
Interviews    2    B.    Social Security    2    C.    Actual and Hypothetical
Home Country Tax Returns    2    D.    Actual Host Country Tax Returns    3   
E.    Final Tax Equalisation Settlement    4    F.    Advisory Allowance    4
III    TAX EQUALISATION CALCULATION    5    A.    Hypothetical Withholding    5
   B.    Income and Capital Subject to Tax Equalisation    5    C.   
Assumptions used in Tax Equalisation Calculations    6       1.    Income Tax   
6       2.    Filing Status    6       3.    Spousal Income    6       4.   
Joiners    7       5.    Leavers    7       6.    Joiners/Leavers Outside Income
   7       7.    International Medical Cover    7       8.    Rental Income    7
      9.    Profit Share    7 IV.    COUNTRY SPECIFIC INFORMATION       A.   
United Kingdom    April 2002      



--------------------------------------------------------------------------------

MORGAN STANLEY GROUP

EUROPEAN TAX EQUALISATION POLICY

 

I. GENERAL STATEMENTS

 

A. The tax equalisation programme is designed to ensure that the home country
tax positions of employees on temporary foreign assignments will be undisturbed.
The Firm is responsible for actual home country and host country taxes with the
exception of inheritance tax and taxes related to extraordinary income such as
sweepstakes or gambling winnings. In return, expatriates pay a hypothetical tax
to the Firm. The expatriate has the responsibility of paying hypothetical tax to
the Firm even though no actual home country tax liability may exist.
Hypothetical tax is assessed only on compensation, outside income, proceeds from
sales of stock and other chargeable capital gains the expatriate would have
received had he remained in his home country. It is not assessed on assignment
related items such as COLA, housing, utilities or home leave. Expatriates
receive these benefits free of tax. Please see section III B below for more
details.

 

B. The Firm has engaged a tax return preparer (details of which can be found in
your assignment memo) to complete all necessary host country individual income
Tax Returns. (All host country Tax Returns must be completed by the designated
tax return preparer; for preparation of home country Tax Returns see Section II
C below). Reasonable fees associated with the preparation of these returns are
met by the Firm. Expatriates are expected to co-operate fully with Human
Resources and the designated tax return preparer in the preparation of actual
returns and tax equalisation calculations. This includes providing all necessary
information to Human Resources and the designated tax return preparer on a
timely basis, prompt filing of completed home and host country Tax Returns, and
prompt payment of any taxes due.

In cases in which late filing is due to an employee’s delinquency or negligence,
they will be liable for the actual penalties and interest assessed by the
relevant tax authorities against their actual tax liability.

Any cost relating to the re-running of a tax equalisation calculation once a
late organiser is received will be the employee’s responsibility. The Firm will
not be responsible for any incremental accounting fees, late filing or payment
penalties or interest which result from an individual’s lateness in providing
information to the designated tax return provider or not filing on a timely
basis.

 

C. This policy is subject to modification to reflect changes in actual tax law,
practice, Divisional and Firm policy. Any unique circumstances not envisioned by
the programme will be handled on an ad hoc basis by Human Resources.

 

D. It may be possible to mitigate the Firm’s tax exposure if the expatriate is
able to organise their financial affairs in a particular way. The expatriate
will be expected to co-operate with any such requests to reduce the Firm’s costs
and will be protected from any consequential cost to themselves.

 

1



--------------------------------------------------------------------------------

E. Unless otherwise stated, this policy will be effective from April 1, 2002.

All questions regarding policy and procedure should be directed to [name
redacted] or [name redacted] in London Human Resources.

 

II. PROCEDURES

 

A. Exit/Entrance Interviews: Once an expatriate assignment has been accepted,
arrangements will be made for the employee to meet or have a conference call
with London International Services. This orientation briefing allows the
expatriate to become familiar with the expatriate programme, including the tax
equalisation policy.

Employees will be required to arrange and attend an “exit” interview with the
designated tax return preparer at the offices of Morgan Stanley prior to
departure from the home location. At this meeting all expatriates will be
required to complete appropriate income tax and social security forms, any tax
refund claim forms, any social security filings, provide any necessary
information relevant to the tax equalisation calculation and will receive
limited home country tax planning advice related to their overseas assignment.
Upon return from the assignment a similar briefing will be held to complete
entrance forms and to advise the expatriate of their taxation responsibilities
on returning to the home country.

The relocation allowance will not be paid until we receive confirmation from the
Firm’s designated tax preparer that you have met with them for the “exit
interview” and all necessary filings have been satisfactorily completed.

 

B. Social Security Coverage Continued While on Assignment

The expatriate will be subject to actual or hypothetical home country social
security contributions for the duration of the overseas assignment. The
expatriate’s contribution will be based on actual rates for home country social
security contributions in force each year. Where the home country has reciprocal
arrangements with the assignment country, the Firm will maintain the employee in
the home country social security to the extent possible. In locations where no
reciprocal arrangements exist, the Firm will be responsible for meeting all
foreign social security costs during the assignment period.

 

C. Actual and Hypothetical Home Country Individual Income Tax Returns

All expatriates must complete a home country tax organiser for the designated
tax return preparer in each year of their overseas assignment. The designated
tax return preparer will then prepare all of the necessary home country tax
returns that are required for the assignment period.

The Firm reserves the right to withhold payment of expatriate benefits if the
expatriate is delinquent in supplying the necessary information.

 

2



--------------------------------------------------------------------------------

It is the responsibility of the expatriate to ensure that their own home country
Tax Returns are filed on a timely basis. Although actual taxes are the
responsibility of the Firm, the expatriate is expected to pay to the home
country tax authority any balance of tax due based on their final tax
assessment. These payments will then be credited against the expatriate’s
hypothetical tax liability. As the Firm meets the expatriate’s actual home
country taxes, any refund received from the tax authorities will be refunded to
the Firm.

In cases in which late filing of the return or late payment of the tax raised by
the assessment is due solely to an expatriate’s delinquency or negligence, they
will be liable for the actual penalties and interest assessed by the tax
authorities. No credit for these interest and penalties will be given in the
hypothetical computation.

As the late filing of any home country Tax Return or tax organiser results in a
delayed hypothetical tax calculation, additional interest and penalties will be
levied against any “delayed” hypothetical tax balance due to the Firm at the
applicable rates.

 

D. Actual Host Country Individual Income Tax Return

Although actual host country taxes are paid directly by the Firm, all
expatriates are required to file a host country individual income tax return.
The preparation of the host return will be completed by the designated tax
return preparer in the assignment location.

In order to prepare the overseas return, the designated tax return preparer
requires details of all income, gains and losses, allowances and deductions. The
Firm provides the designated tax return preparer with all necessary Morgan
Stanley compensation and benefit information for each tax year. Shortly after
the close of each assignment location tax year, the designated tax return
preparer sends a tax organiser to each expatriate. Since the Firm has already
provided compensation and benefit information to the designated tax return
preparer, the expatriate need only complete the sections in the organiser which
detail outside income, gains, losses, deductions and travelling time, etc. Since
most jurisdictions operate on a calendar year, if your home or host country
operates on a fiscal year basis, you will be required to provide this
information for both fiscal and calendar year periods.

As the late filing of income tax returns often results in the assessment of
penalties and interest, expatriates are required to return the tax organisers
within four weeks of their receipt.

 

3



--------------------------------------------------------------------------------

E. Final Tax Equalisation Settlement

Once an expatriate’s final hypothetical tax liability for a particular tax year
is calculated, all tax payments made by the expatriate are compared to the final
hypothetical liability in order to determine if the Firm has a balance due to
the expatriate or vice versa. Tax payments made by the expatriate include but
are not limited to:

 

  a. Hypothetical tax withheld (as appropriate) from base salary, above base
compensation and executive compensation.

 

  b. Actual home country taxes withheld from the expatriate prior to
commencement of their overseas assignment or following their return, unless the
withholding is refundable.

 

  c. Any actual home or host income tax payments made by the expatriate as
estimates or balances due with actual returns.

 

  d. Any actual tax payments made by spouse, subject to the stated limitations.

 

  e. Any overseas withholding on interest, dividends etc.

Any payment due to the employee will be made with the first available payroll
after agreement of the final computation. Typically this will be approximately 6
weeks. If the expatriate owes the Firm further hypothetical tax, the final
liability should be remitted within six weeks of agreement of the final
computation. If payment is not received within six weeks, interest will be added
to any balance due.

 

F. Advisory Allowance

In addition to paying for the preparation of home and host country Tax Returns
in respect of all applicable years during the assignment, the Firm also provides
the expatriate with advisory time to meet with the designated tax return
preparers. The Firm will absorb the cost of the expatriate’s consultation with
the designated tax return preparer up to the following maximum time/cost limits
in each year of assignment:

 

Level

  

Time Allocation

Managing Director

   four hours

Principal

   three hours

All other Professional Staff

   two hours

Note that any unused allocation cannot be carried forward from year to year nor
can future years’ entitlement be used currently.

 

4



--------------------------------------------------------------------------------

III. TAX EQUALISATION CALCULATION

 

A. Hypothetical Tax Withholding

Each expatriate receives as part of their compensation package a base salary, a
Cost Of Living Allowance (COLA), an assumed home country housing deduction (when
appropriate) and hypothetical tax and social security withholding.

The hypothetical withholding will not take into account the effect of any tax
planning mechanisms, with the exception of monthly pension contributions made
via the home country payroll. Appropriate tax relief for these investments will
be reflected in the final hypothetical tax liability.

Adjustments to hypothetical tax withholding will be allowed only for those
expatriates who have substantiating evidence and are subject to review by
International Services.

 

B. Income and Capital Subject to Tax Equalisation

The tax equalisation calculation is prepared by the designated tax return
preparer. Expatriates are tax equalised up to and including the tax year of
repatriation or termination. In addition, tax equalisation may extend to
subsequent tax years to the extent that those years are affected by items of
income, deduction or credit relating to the expatriate assignment. The tax
equalisation calculation is essentially a hypothetical or dummy home country
return in which tax is calculated and assessed only on those amounts an employee
would have received had they remained in the home location.

Listed below are the types of income which are generally subject to hypothetical
tax, as well as those types of income which are not subject to hypothetical tax.
The Firm pays the actual home and host country taxes on both types of income:

 

Income and Capital Subject To

Hypothetical Tax Includes But

Is Not Limited To:

  

Income Not Subject To

Hypothetical Tax:

MS Base Salary

   Moving Expenses

MS Bonus/Executive Compensation Payments

   COLA

MS Termination Payments

   Housing Allowance

MS Commission and Pool Payments

   Utilities Payments

Investment Income (home and host)

   Home Leave

Spousal Income (to the extent tax equalised)

   Social Club

Income and Capital gain sums derived

   Tuition Reimbursement

from stock or other property

   Language Lessons

Cash Payments of Profit Sharing

   Furniture Rental Allowance

Domestic Medical Insurance Benefit

   International Medical Insurance

Mortgage Allowance (if applicable)

   Foreign Tax Payments

Remittance of Income and Chargeable Gains

   Relocation Allowance    Visa/Immigration costs    Car Loss reimbursement

 

5



--------------------------------------------------------------------------------

C. Assumptions Used in Tax Equalisation Calculations

The assumptions listed below are used in the preparation of the tax equalisation
calculation:

 

  1. Income Tax - Hypothetical income taxes are determined by using the
applicable statutory home country tax rates for the year in question.

 

  2. Filing Status - Your tax equalisation calculation will be prepared using
your actual filing status.

Certain overseas countries require returns to be filed on a joint basis. In such
cases the expatriate may elect to include spousal income in the equalisation
process within the limits set out below. If the expatriate does so elect,
hypothetical tax will be assessed on the spousal income and the Firm will pay
host country taxes on all equalised income. If the expatriate does not so elect,
no hypothetical tax will be assessed on the spousal income, and the actual
liability in the overseas location will be apportioned between the Firm and the
individual in accordance with the ratio of equalised to non-equalised income
(gross income before deductions).

If the host country does not require joint returns or filing as a single person
is advantageous, spousal income will not be equalised unless the expatriate so
elects.

The election once made for a particular year is irrevocable but may be revoked
in subsequent years. Should significant changes in personal circumstances occur,
the election may be reviewed by International Services at the expatriate’s
request.

 

  3. Spousal Income - There is a limit on the amount of spousal income the Firm
will tax equalise for each tax year. The limit is £30,000/EUR 50,000/CHF 70,000
or 40% of the expatriate’s normal total Morgan Stanley cash compensation, which
ever is greater, with an overall limit of £70,000/EUR 110,000/CHF 165,000.
Hypothetical tax will be assessed on this amount, and actual taxes paid or
accrued by the spouse, subject to the above limitations, will be credited
against the expatriate’s final hypothetical tax liability. In situations where a
spouse of an expatriate works for another firm that offers expatriate benefits,
Morgan Stanley will co-ordinate its benefits, including tax equalisation, with
those of the other firm to ensure that the family unit is compensated for the
additional costs it incurs, but does not receive any windfall benefit.

 

6



--------------------------------------------------------------------------------

  4. Joiners - If the employee joins Morgan Stanley in the home country in the
same tax year as they are expatriated then the tax rates and allowances used in
the hypothetical computation for that year will be pro-rated from the date of
leaving the previous home country employer. For example:

 

  a. If the employee has not previously worked in the home country, then they
will receive the full year’s rates and allowances.

 

  b. If the employee leaves their previous home country employer and immediately
joins Morgan Stanley, the rates and allowances will be reduced according to the
date of joining.

 

  c. If the employee leaves their previous home country employer and has a
period of unemployment before joining Morgan Stanley, the rates and allowances
will be apportioned from the first day of that unemployment.

 

  5. Leavers - If the expatriate leaves Morgan Stanley during the year, then the
rates and allowances for that year will be pro-rated to the date of termination,
unless they have no home country-taxable income in the remainder of the home
location tax year in which case no pro-ration of the rates and allowances will
be made.

For expatriates who terminate employment in a host location and do not return to
the home country, the Firm will be responsible only for the host taxes that
would have been due if the expatriate had returned to the home location upon
termination. Expatriates should be aware that this can result in a significant
differential in some jurisdictions.

 

  6. Joiners/Leavers Outside Income – If the employee joins and/or leaves the
Firm during the year, then outside income will only be tax equalised to the
extent that it has arisen during the period of their employment with the Firm.

 

  7. International Medical Cover – Medical benefits will be provided to an
expatriate during the overseas assignment through the International Medical
Program detailed in your expatriate package. The taxable benefit of their home
country medical plan will also be included in the expatriate’s taxable income
for home country hypothetical tax purposes.

 

  8. Rental Income – Employees are encouraged to maintain their home country
property and rent it out during their expatriate assignment. Any net rental
income will be included in the tax equalisation computation.

 

  9. Profit Share – You will continue to receive profit share whilst on overseas
assignment calculated under your home country terms and conditions.

 

7



--------------------------------------------------------------------------------

  10. US Citizens/Greencard holders – The Firm will meet the cost of US Federal
(and state where applicable) tax returns for the duration of the assignment via
the designated tax return preparer. You will be tax equalised to the US tax
position that would have prevailed had you remained in the home location. The
designated tax return preparer will prepare a hypothetical US tax calculation
including the hypothetical home country tax liability and you will be
responsible for any hypothetical US tax due on this calculation. The Firm will
meet any actual US tax costs arising.

 

8



--------------------------------------------------------------------------------

APPENDIX A: UK SPECIFIC POLICIES

 

A: UK NATIONAL INSURANCE

Where actual national insurance contributions are no longer being made, the Firm
will contribute to the UK/Offshore pension plan an amount equal to the voluntary
(class 3) national insurance contribution. This contribution is the amount that
would otherwise be paid to the UK Contributions Agency to make that tax year a
qualifying year for UK state pension purposes.

If you do not have a national insurance number, you must make arrangements to
apply for one prior to your departure from the UK. A memo outlining the
procedure for obtaining a national insurance number will be provided with your
expatriate assignment package. If the Firm is unable to obtain continuing
coverage under the UK social security system as a result of the expatriate’s
failure to apply for a national insurance number, the expatriate will be
responsible for any incremental employer and employee social security costs
which arise in the assignment location.

 

B: UK HYPOTHETICAL TAX WITHHOLDING

Upon actually leaving the home country for the assignment location, if the
assignment is likely to extend to at least one UK tax year, most expatriates
will provisionally cease to have any further UK tax liability on their earned
compensation. Although no actual UK tax will then be withheld on base and above
base compensation, the Firm will withhold hypothetical tax. If, however, an
actual UK liability exists during the assignment due to interest, dividends,
rental income, etc arising in the UK, the law requires that a UK tax return be
filed on a timely basis.

Even if the expatriate has no actual UK tax liability and no actual UK Tax
Return is therefore required, the expatriate is still responsible for the
payment of hypothetical taxes. The Firm provides the designated tax return
preparer with all necessary Morgan Stanley compensation and benefits information
for each tax year. Each expatriate must supply to the designated tax return
preparer all other information pertinent to the calculation of the hypothetical
tax. An organiser will be sent to the expatriate shortly after the end of the
tax year and it is required to be returned within 4 weeks of receipt.

The hypothetical tax withholding on base salary is determined by a number of
factors, including the level of base salary and the current tax year’s
hypothetical PAYE tax code. Tax on above-base compensation will also be withheld
at the employee’s appropriate UK marginal tax rate. The rates and allowances
will be reviewed each April in line with any Budget changes, or at any other
time if an interim tax rate change is effected.

 

9



--------------------------------------------------------------------------------

C: DUAL CONTRACTS OF EMPLOYMENT

Employees having dual contracts of employment prior to their foreign assignment
will be tax equalised as if the dual contract continued to be in effect (subject
to the provisos outlined in the below paragraph). The compensation related to
the non-UK contract will be calculated for hypothetical tax purposes by using
the percentage of business days the employee spent working for Morgan Stanley
under the non-UK contract during the Firm’s year (on an annualised basis)
immediately prior to the year of their foreign assignment.

In calculating the hypothetical off shore percentage, please note the following
two provisos. (i) Any business days spent working in the pending assignment
location city will not be included for the purposes of the hypothetical dual
contract split. (ii) The prior year actual dual contract split will not be used
for calculating the hypothetical split if that year is deemed to be
unrepresentative of the employee’s typical travel pattern. In all cases, the
proportion to be treated as paid under the non-UK contract will be determined by
Human Resources.

Payments of base salary made under both the UK and the non-UK contracts will be
included in the spendable income computation for Cost of Living Allowance
purposes and in the calculation for the hypothetical tax deduction for that
computation, but only the UK base salary will be included in the calculation of
the hypothetical tax to be actually deducted in arriving at net income. Dual
contracts will be used in tax equalisation only as long as dual contracts remain
effective for UK income tax purposes and valid under UK tax law. The benefit of
the current dual employment split is based on an agreement between Morgan
Stanley and the Inland Revenue. To the extent that the agreement becomes invalid
or is replaced by a new agreement by either party, then the hypothetical split
will be adjusted appropriately.

 

D: RELIEF FOR OVERSEAS WORKDAYS

Employees with a history of claiming relief on their UK tax returns for workdays
spent outside of the UK will continue to be equalised to this position whilst on
assignment; subject to the following:

 

  1. The employee must provide International Services with documentation
supporting prior year overseas workdays claims (eg: copy of UK tax return).

 

  2. Hypothetical overseas work days relief will be limited to the actual
percentage relief claimed on prior year tax returns, excluding any days spent
working in the pending assignment location city.

 

  3. Hypothetical relief for overseas workdays will only be included in the
hypothetical tax calculation for as long as the employee would have retained an
entitlement had they remained in the UK, and as long as the deduction remains
valid under UK law.

 

10



--------------------------------------------------------------------------------

E. ALLOWANCES AND DEDUCTIONS

Certain allowances and deductions allowed on the expatriate’s home Tax Return
immediately prior to their foreign assignment may be allowed on the hypothetical
return. These allowances and deductions include but are not limited to:

 

  a. The single person’s allowance.

 

  b. Charitable contributions to the extent they have been made in the past and
are still legally required to be made under a deed of covenant or Give As You
Earn/ Gift Aid.

 

  c. Additional monthly voluntary pension contributions to the extent that they
have been made in the past into the company pension scheme.

 

  d. Waivers into the UK or offshore pension plan only to the extent they have
been made in prior years. The maximum contribution subject to tax equalisation
will be based on the same percentage waived from the last bonus paid prior to
the assignment commencing.

 

F. MORTGAGE ALLOWANCE

If the expatriate owns a principal residence in the UK and is currently in
receipt of the mortgage allowance, this allowance will continue to be provided
to the expatriate subject to the appropriate limits detailed in the mortgage
allowance scheme. The allowance will be subject to UK hypothetical tax when the
tax equalisation calculation is prepared, but no withholding will be made during
the year.

 

G. DOMICILE

UK expatriates who have been ruled not domiciled in the UK by Inland Revenue
will be tax equalised to that status, ie. offshore investment income will not be
subject to UK hypothetical tax unless remitted to the UK.

 

H. RESTRICTED INVESTMENTS

The Firm recognises that as a result of the expatriate assignment the individual
may be prevented from participating in UK tax efficient income schemes such as
an Individual Savings Account (ISA). To compensate the individual for this, the
Firm will exempt from hypothetical tax the first £900 of an individual’s outside
investment income (excluding capital gain income) This will be expressed in the
form of a deduction against investment income, limited to the lower of the
investment income or £900.

 

11



--------------------------------------------------------------------------------

I. PROFIT SHARE

As a result of the expatriate assignment, an individual’s participation in the
UK profit sharing plan may be restricted to less than the full amount of
entitlement.

Where an individual elects participation in the scheme, then no hypothetical tax
will be charged on this amount, which would have been utilised to purchase
shares had the individual remained in the UK.

Where no election to participate is made, the entire amount of profit sharing
will be subject to hypothetical tax.

The maximum amount which can be allocated to shares cannot exceed £8,000.
Anything paid in excess of this threshold will be paid as cash and subject to
hypothetical tax.

 

12